DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 11-04-2020 have been fully considered but they are not persuasive. Applicant argues that the cited prior [US 2015/0030962] does not clearly and unequivocally disclose the claimed subject matter. Applicant further argues that the rejection relies on cherry picked isolated parts in the cited prior art and that shows that the rejection is flawed. Examiner respectfully disagrees.
Hommura teaches an electrolyte material that comprises a polymer (H) that includes unit (A), unit (B), unit (C) and unit (D) (paragraph 34). Applicant clearly uses “comprising” not “consisting” and as such the question is whether is within the ambit of a person of ordinary skill in art to form a polymer that at least includes unit (A) and (D).  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007). 
selecting unit (A) and unit (D) as the combination for the polymer is likely to be obvious to a person of ordinary skill in the art and Applicant arguments that the claimed invention requires only U1 and CTFE, but other units such as TFE or U2 may be included does not limit the claimed subject matter. Examiner recommends using “consisting” to limit the claimed invention. 

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pre-Grant Publication No. 2015/0030962 hereinafter Hommura.
Regarding Claim 1, Hommura teaches an electrolyte material comprising a polymer (H) (paragraph 33), wherein the polymer (H) comprises a copolymer having a specific unit (A) represented by formula (u12) shown below and unit (D) [chlorotrifluoroethylene] (paragraphs 62 and 134).

    PNG
    media_image1.png
    263
    655
    media_image1.png
    Greyscale

Hommura further teaches that the proportion of the specific unit (A) is preferably from 10 to 50 mol %, in all units (100 mol %) constituting the polymer (H) (paragraph 64); and the proportion of the unit (D) is preferably from 0.001 to 20 mol %, based on 100 mol % of all units (paragraph 64). 
Alternatively, it would have been obvious to one of ordinary skill in the art to use such proportions of the specific unit (A) [preferably from 10 to 50 mol %, in all units (100 mol %) constituting the polymer (H)] (paragraph 64), and the specific unit (D) [preferably from 0.001 to 20 mol %, based on 100 mol % of all units] (paragraph 64) because such modification can form a membrane/electrode assembly being excellent in the power generation characteristics even under low or no humidity conditions or under high humidity conditions and is less susceptible to cracking of a catalyst layer (paragraph 21). 
Regarding Claim 3, Hommura teaches that the polymer (H) further comprises tetrafluoroethylene [TFE] (paragraph 135).
Regarding Claim 4, Hommura further teaches that the proportion of the specific unit (A) is preferably from 10 to 50 mol %, in all units (100 mol %) constituting the polymer (H) 
Regarding Claim 5, Hommura teaches that the polymer (H) comprises a copolymer having a specific unit (A) represented by formula (u12-1 or u12-2 or u12-3) (see paragraph 63). 
Regarding Claim 6, Hommura teaches that that the polymer (H) further comprises a copolymer having a specific unit (A) represented by formula (u11) (see paragraph 37). 
Regarding Claims 2 and 7-8, Hommura teaches an electrolyte material comprising a polymer (H) (paragraph 33), wherein the polymer (H) comprises a copolymer having a specific unit (A) represented by formula (u12) shown above and unit (D) [chlorotrifluoroethylene] (paragraphs 62 and 134). Hommura further teaches that the proportion of the specific unit (A) is preferably from 10 to 50 mol %, in all units (100 mol %) constituting the polymer (H) (paragraph 64); and the proportion of the unit (D) is preferably from 0.001 to 20 mol %, based on 100 mol % of all units (paragraph 64). 
With regards to the recitation of ”equivalent mass”, ‘”mass reduction rate” and “hydrogen gas permeability coefficient”, MPEP § 2112.01 states that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not 
Because the electrolyte material recited in the reference is substantially identical to that of the claims, claimed properties or characteristics are presumed to be inherent.
Regarding Claims 11-13, Hommura teaches a polymer electrolyte fuel cell comprising a membrane/electrode assembly that comprises an anode [13] having a catalyst layer, a cathode [14] having a catalyst layer, and the polymer electrolyte membrane as described which is disposed between the anode and the cathode (paragraph 178). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729